As filed with the Securities and Exchange Commission on May 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1. Schedule of Investments. JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 86.8% Airlines - 4.2% United Continental Holdings, Inc. (a) $ U.S. Airways Group, Inc. (a) Auto Components - 6.7% BorgWarner, Inc. (a) Johnson Controls, Inc. TRW Automotive Holdings Corp. (a) Automobiles - 6.6% Ford Motor Co. General Motors Co. (a) Commercial Banks - 4.2% Citigroup, Inc. Communications Equipment - 4.6% QUALCOMM, Inc. Computers & Peripherals - 6.5% Apple, Inc. Palo Alto Networks, Inc. (a) priceline.com, Inc. (a) Consumer Finance - 3.5% The Blackstone Group L.P. Diversified Financial Services - 11.6% Goldman Sachs Group, Inc. JPMorgan Chase & Co. Morgan Stanley Electrical Equipment - 2.3% Rockwell Automation, Inc. Energy Equipment & Services - 1.1% ENSCO PLC Health Care Equipment & Supplies- 2.6% Hologic, Inc. (a) Health Care Services - 2.2% HCA Holdings, Inc. Hotels, Restaurants & Leisure - 5.8% Marriott International, Inc. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Insurance - 2.6% ACE Ltd. Internet Software & Services - 10.2% eBay, Inc. (a) Facebook, Inc. (a) salesforce.com, Inc. (a) TripAdvisor, Inc. (a) Media - 5.2% Time Warner, Inc. Viacom, Inc. Oil, Gas & Consumable Fuels - 2.9% Transocean Ltd. (a) Pharmaceuticals - 2.4% Omnicare, Inc. Semiconductors & Semiconductor Equipment - 1.6% KLA-Tencor Corp. TOTAL COMMON STOCKS (Cost $35,891,803) Contracts (100 shares per contract) PUT OPTION PURCHASED - 0.1% Index Option - 0.1% S&P 500 Index, Expiration: April 2013, Exercise Price: $155 TOTAL PUT OPTION PURCHASED (Cost $140,543) Shares SHORT-TERM INVESTMENT - 13.5% Money Market Fund - 13.5% Invesco Short-Term Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENT (Cost $6,806,488) TOTAL INVESTMENTS IN SECURITIES - 100.4% (Cost $42,838,834) Liabilities in Excess of Other Assets - (0.4)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Seven-day yield as of March 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. SCHEDULE OF OPTIONS WRITTEN AT MARCH 31, 2013 (UNAUDITED) Contracts (100 shares per contract) Value Put Option Written S&P 500 Index, Expiration: April 2013, Exercise Price: $150 $ Total Put Option Written (Premiums received $54,693) $ The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows+: Cost of investments $ 43,047,522 Gross unrealized appreciation on long positions Gross unrealized depreciation on long positions Net unrealized appreciation on long positions Gross unrealized appreciation on short positions Total net unrealized appreciation on investments $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at March 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2013. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
